Citation Nr: 0702011	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to February 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
noncompensable rating for left ear hearing loss.  


FINDING OF FACT

The veteran has Level I hearing acuity in the left ear.


CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, 
Diagnostic Code (Code) 6100, 4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 
3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A May 2003 letter to the veteran advised him of what type of 
evidence was needed to establish entitlement to an increased 
rating (and to submit such evidence), and of his and VA's 
responsibilities in claims development.  A May 2004 statement 
of the case (SOC) advised the veteran of the criteria for 
rating hearing loss, of what the evidence showed, and of the 
basis for the denial of the claim; and a September 2004 
supplemental SOC readjudicated the matter after the veteran 
had opportunity to respond.  The veteran is not prejudiced by 
any notice deficiency, including in timing, that might have 
occurred earlier in the process.

The veteran's service medical records have been secured, as 
well as VA and pertinent private records .  The RO arranged 
for an audiological evaluation.  He has not identified any 
pertinent evidence that is outstanding (he stated via 
September 2004 correspondence, that he had no further 
evidence to submit).  VA's duty to assist is met.  

Factual Background

Service connection for left ear hearing loss rated 
noncompensable, was awarded by a rating decision in May 1972.  
In April 2003 correspondence, the veteran sought a 
compensable rating he stated that he now wears hearing aids 
and that it is affecting his employment because his coworkers 
think he is ignoring them.

A May 2002 audiology record from Kaiser Permanente shows the 
veteran has high frequency sensorineural hearing loss, left 
ear greater than right ear.
A July 2002 VA audiology record notes that speech 
discrimination in the left ear is good.
On July 2003 audiological evaluation on behalf of VA (with an 
addendum explaining the findings in August 2003), puretone 
thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
30
45
35
LEFT
0
5
55
60
60

The average left ear puretone threshold was 45 decibels.  
Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  Mild to severe sensorineural 
hearing loss was diagnosed.

In a June 2004 VA Form 9, the veteran stated that he has 
constant ringing in his ears and that the only reason he was 
employed was because he works for the U.S. Postal Service.  
He stated he would be unable to secure employment anywhere 
else.  He requested at least 40 percent for his ears.

Analysis

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service connected ear will be assigned a 
Roman numeral designation for hearing impairment of Level I.  
38 C.F.R. § 4.85(f).  Where there is an exceptional pattern 
of hearing impairment (as defined in 38 C.F.R. § 4.86) the 
rating may be solely on puretone threshold testing.  Table 
VII is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).
Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

At the outset, it is noteworthy that the veteran has also 
established service connection for tinnitus which is 
separately rated 10 percent disabling.  Although he makes 
references to his tinnitus, the matter of the rating for such 
disability is not at issue herein.  

The only official audiometry (in accordance with 38 C.F.R. 
§ 4.85) during the appellate period, in July 2003, shows the 
veteran has Level I hearing acuity in the left ear.  As only 
left ear hearing loss is service connected, his right ear 
hearing acuity for rating purposes is also assumed to be 
Level I.  Under Table VII, such hearing acuity warrants a 
noncompensable rating under Code 6100.  

An exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown.  

The veteran argues that his left ear hearing loss warrants a 
compensable rating.  He argues that because he suffers from 
the hearing loss, he would not be able to secure employment 
outside of the U.S. Postal Service.  In that regard, it is 
noteworthy that percentage ratings represent, to the extent 
possible, the average impairment in earning capacity 
resulting from a disability, not impairment with respect to a 
particular occupation..  

Furthermore, if impairment greater than reflected by the 
rating assigned is suggested by the record, the possibility 
of referral for extraschedular consideration would be 
indicated.  See 38 C.F.R. § 3.321.  Here, factors suggesting 
extraschedular consideration (such as marked interference due 
to, or frequent hospitalization for, hearing loss disability) 
are not shown.  Notably, the veteran has indicated that he is 
employed, and has not reported any significant time lost from 
work due to the left ear hearing loss.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.  
ORDER

A compensable rating for left ear hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


